 In the Mattel of THE BOLTON MANUFACTURING CoandUNITED AUTO-MOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OFAMERICA, C I 0Case No R-3983 -Decided July 2, 1942Jurisdiction:radio apparatus manufacturing industryInvestigation and Certification of Representatives:existence of questionStipu-lation as to, refusal of Company to recognize any labor oiganization untilcertified by the Board, discharged employees on behalf of whom 8 (3) chargesare pending permitted to vote, but their ballots to be impounded, electionnecessaryUnit Appiopriate for CollectiveBargaining:allhourly paid employees, ex-cluding office, clerical, technical, and plant protection employees, elevatoroperators, electricians, millwrights, porters, carpenters, drivers, masons, foie-men, subfoi enien, and all super N isory personnel, stipulation as to-Stoddard, Persky & Eagan,byMr. Samuel A Persky,andMr Har-old C V. Eagan,of New Haven, Colin, for the Company.Leader,Watt cfi Carnaner,-by Mr Harold I Cammer,of New YorkCity, andMr Edward Me Crone,of New Haven, Conn, for the UnionMr Frederic B Parkes, 2nd,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automobile, Aircraft and Agri-cultural Implement Workers of America, C I 0, herein called theUnion,'- alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Bolton Manufactur-ing Co, West Haven, Connecticut, herein called the Company, theNational Labor Relations Board provided for an apps opriate hearingupon due notice before -Frederick R - Livingston, Trial ExaminerSaid hearing was held at New Haven, Connecticut, on June 23, 1942The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examine'The name of the Union wiserioneously designatedas 'UnitedAutomobile,Aircraftand Agricultural Implements of, America",in the petition and some of the,formal papers,all of which weie corrected by amendment at the healing42 N L R B ,' No 519 20DECISIONSOF NATIONALLABOR RELATIONS BOARDwitnesses, and to introduce evidence bearing on the issuesThe TrialExaminer's rulings made at the healing ale flee from prejudicialel ror and are hereby affirmedUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTITIIE BUSINESS OF THE COMPANYThe Bolton Manufacturing Co is engaged in the manufacture ofradio ignition shielding harnesses at its plants in West Haven, Con-necticutDuring the past 6 months, the Company purchased rawmaterials, consisting principally of brass, aluminum, and steel, in thevalue of approximately $250,000, approximately 50 percent of whichwas purchased and shipped to it from points outside the State ofConnecticutDuring the same period the Company sold finishedproducts valued at approximately $500,000, approximately 50 percentof which was shipped to points outside the State of ConnecticutTheCompany employs approximately 449 employeesThe Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IITHE ORGANIZATION INVOLVEDUnited Automobile, Aircraft and Agricultural Implement WorkersofAmerica is a labor organization affiliated with the Congress ofIndustrial-Organizations, admitting to membership employees of theCompanyIIITHE QUESTION CONCERNINGREPRESENTATIONThe Company and-the Union stipulated at the hearing that a ques-tion concerning representation has arisen for the reason that the Com-pany refuses to bargain with any labor organization until it has beencertified by the Boarid'as the statutory reptesentatrve of a majority ofthe Company's employees within an appropriate unitA statement of the Regional Director introduced into evidence in-dicates that the Union represents a substantial number of employeesin the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerning,the representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act-2The Union submitted to the RegionalDirector314 authorization cards dated as fol-lows4 inMay 1942,163 in June 1942,and 147 undatedThe Regional Director statedthat 286 of the signatures appear to be genuine and original and that 249 of those sig-natures ale the names of persons on the Company's pay roll of June 13,1942Thereare appnoxnmatel3 413 employees in the unit found below to be appropriate THE BOLTON MANUFACTURING CO.21IV THE APPROPRIATE UNITWe find, in accordance with a stipulation made by the Companyand the Union at the hearing, that all hourly paid employees of theCompany's West Haven plants, excluding office, clerical, technical,and plant pi otection employees, elevator operatoi s, electricians, mill-wrights, porters, carpenters, driveis, masons, foremen, subforemen,and all supervisory personnel, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the ActV THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be i esolved by an election by secret ballotThe Com-pany requests the use of the pay roll immediately,preceding the dateof the election to determine eligibility to voteThe Union, however,urges the use of the pay roll for the week of June 13, 1942, for thatpurpose, because of certain alleged unfair labor practices engaged inby the CompanyThe Union alleges that shortly after it commencedits organizational activities at the Company's plant, the Companydiscriminatorily discharged 11 employees, in whose behalf the Unionhas filed unfair labor practice charges against the Company 3 and thatfromJune 13 to 17, 1942, the Company's employees were on strikeWe find the reasons advanced by the Union in opposition to theuse of a current pay roll for the purpose of determining eligibilityto vote to be unpersuasive, however, we shall permit the 11 dis-charged employees on whose behalf the Union has filed unfair laborpractice charges to vote, but their ballots will be impounded and nottabulated unless the results of the election make it necessary to do so.In the latter event, the question whether such ballots should becounted will await the outcome of the unfair labor practice pro-ceedingBy allowing these discharged employees to vote under theabove condition, we are in no way passing upon the merits of thepending charges 4Accordingly, we shall direct that the persons eligible to vote inthe election shall be those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein and the 11 discharged employees, referredto above, subject to the limitations and additions hereinafter set forthin the Direction3 These charges are pending at the present time but have been wiived by the Union asa basis for the protest of any election which might be ordered by the Board4 SeeMatter of National Tea GompanyandProgressive Grocery and Warehouse WorkersUnion, Local No 1,35 N L R B 340,and cases cited therein- 22-DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to deteimine representa-tives for the purposes of collective bargaining with The Bolton Man-ufacturing Co., West Haven, Connecticut, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed by the Company during the pay-roll period immedi-ately preceding the date of this Direction, including any such em-ployees who did not work during that pay-roll period because theywere ill or on vacation or in the active military service or training oftheUnited States, or temporarily laid off, and also including the11 discharged employees on whose behalf the Union has filed unfairlabor practice charges, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by United Automobile, Aircraft and Agricultural Imple-ment Workers of America, C I 0, for the purposes of collectivebargaining. IntheMattel of THE BOLTONMANUFACTURINGCOandUNITEDAuTo-MOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OFAMERICA; C. I.O.Case No. R-3983CERTIFICATION OF REPRESENTATIVESJuly ,02, 19.1On July 2, 1942, the National Labor Relations Board issued a De-cision and Direction of Election in the above-entitled proceeding 1Pursuant to the Direction of Election, an election by secret ballot wasconducted on July 8, 1942, under the direction and supervision of theRegional Director for the Second Region` (New York City).On July9 and 11, 1942, respectively, the Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties her Election Report and Amendment to Election ReportNoobjections to the conduct of the ballot or to the Election Report werefiled by any of the partiesAs to the balloting and the iesults thereof, the Regional Directorreported as followsTotalon eligibilitylist--------------------------------------380Totalballots cast-------------------------------------------279Totalballots challenged-------------------------------------26Totalblank ballots-----------------------------------------0Total void ballots-------------------------------------------1Total-valid votes counted-----------------------------------Votes cast for United Automobile, Aircraft and Agricultural252Implement Workers of America, CIO---------------------- 238Votes cast against aforementioned union---------------------- 14Since the number of challenged ballots cannot affect the results ofthe election, the Regional Director made no ruling on them.We finditunnecessary to make any determination with respect to the chal-lenged ballotsBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49- Stat 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamendede'42 N L R B 1942NLRB,No5a23 24THE BOLTONMANUFACTURING COIT IS HEREBY CERTIFIED that United Automobile, Anciaft and Agri-cultural Implement Workers of America, affiliated with the Congressof Industrial Organizations, has been designated and selected-by 'amajority of the hourly paid employees, excluding office, clerical, tech-nical, and plant protection employees, elevator operators, electricians,millwrights, porters, caipenteis, drivers, masons, foremen, subforemen,and all supervisory personnel, employed in the West Haven plants ofThe Bolton Manufacturing Co, West Haven, Connecticut, as theirrepi esentative for the purposes of collective bai gaining, and that, pur-suant to Section 9 (a) of the National Labor Relations Act, UnitedAutomobile,Airci aft and Agricultural ImplementWorkers of-America, affiliated with the Congress of Industrial Organizations, isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment4